DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Peisa (US 2019/0261421) in view of Ou (US 2018/0270868).
Regarding claim 1, Peisa describes a method performed by a wireless device operating in a wireless communication system, the method comprising: 
receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, in response (triggering), UE request for on-demand system information using random access procedure).
transmitting, to the BS, a random access preamble as a first part of the random access procedure (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble (fig. 3 S830 & para. 67, UE receives response as second step/part to the random access procedure request); 
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI),
wherein the random access (RA) procedure consist of the first part of the random access procedure and the second part of the random access procedure (fig. 4, S204 as with the RA access to the gNB being the first part and S206 with the RAR (RA response) from the gNB as being the second part of the entire random access procedure as shown).
Peisa describes fails to further explicitly describe:
wherein an indication is provided, the indication being responsive to the triggered random access procedure for requesting the on-demand system information (title & fig. 4 #206B, gNB sends to UE the RAR (RA response) indication, & the UE receives RAR at the transceiver RX (fig. 6 #26) then propagate to its application executed at processor(s) 18 & memory 20).
Ou also describes random access procedure steps (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 13 & 22, regarding each RA procedure communication steps sent from network node to UE, it involves UE layer 2 404 comprising MAC layer forwarding/indicating the packet/message to the next higher layer 3 (RRC) layer (fig. 4 & para. 45-46) for SI (system information) on demand, para. 385 & 392).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layer to pass indication to RRC layer as in Ou.
The motivation for combining the teachings is that this will meet the rapid rise in demand for communicating large amounts of data to and from mobile communication devices in 5G while meeting the 3GPP standard (Ou, para. 3-4).
Regarding claim 2, Peisa describes:
receiving, from the BS, the on-demand system information based on the random access response (RAR) (para. 66, UE requests & receives on-demand system information based on RAR).
Regarding claim 3, Peisa describes:
receiving, from the BS, a random access channel (RACH) configuration (para. 11, system information provided by BS is sent on a physical RACH).
Regarding claim 4, Peisa describes:
wherein the random access (RA) preamble is transmitted after receiving the RACH configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claim 5, Peisa describes:
wherein the triggered random access procedure is stopped based on the random access response (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).
Regarding claim 6, Peisa describes a wireless device configured to operate in a wireless communication system, the wireless device (fig. 6) comprising: 
at least one transceiver (fig. 6 transceiver 22); 
at least one processor (fig. 6, processor 18); and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (fig. 6, memory 20), perform operations comprising: 
receiving, from a base station (BS), minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
transmitting, to the BS, a random access preamble as a first part of the random access procedure for requesting the on-demand system information (SI) (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving, from the BS, a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble (fig. 3 S830 & para. 67, UE receives response as second step/part to the random access procedure request); 
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI).
Peisa fails to further explicitly describe:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access procedure for requesting the on-demand system information.
Lin also describes UE request on-demand system information (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 11A or 11B & para. 52 or 53, UE uses random access procedure for requesting on-demand system information involving MAC layer 1101 to communication with RRC layer).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layre to pass indication to RRC layer as in Lin.
The motivation for combining the teachings is that this enables delivery of on-demand OSI only when needed (Lin, para. 4).
Regarding claim 7, Peisa describes:
wherein the operations further comprising: receiving, from the BS, the on-demand system information based on the random access response (para. 66, UE requests & receives on-demand system information based on RAR).
Regarding claim 8, Peisa describes:
wherein the operations further comprising: receiving, from the BS, a random access channel (RACH) configuration (para. 11, system information provided by BS is sent on a physical RACH).
Regarding claim 9, Peisa describes:
wherein the random access preamble is transmitted after receiving the RACH configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claim 10, Peisa describes:
wherein the triggered random access procedure is stopped based on the random access response (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).
Regarding claim 11, Peisa describes a processing apparatus for a wireless device configured to operate in a wireless communication system (fig. 8), the processing apparatus comprising: 
at least one processor (fig. 8 processors 36); and 
at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor (fig. 8, memory 38), perform operations comprising: 
receiving minimum system information broadcast periodically (fig. 3 step 100 & para. 61, UE receives minimum sysinfo periodically as a loopback process)
triggering a random access procedure for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request for on-demand system information using random access procedure).
transmitting a random access preamble as a first part of the random access procedure for requesting the on-demand system information (fig. 3 step 110 & para. 66, UE request for on-demand system information using random access preamble as a first step/part);
receiving a random access response as a second part of the random access procedure, the random access response being responsive to the random access preamble (fig. 3 S830 & para. 67, UE receives response as second step/part to the random access procedure request);
considering the random access procedure completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI).
Peisa describes fails to further explicitly describe:
wherein an indication is provided, the indication being responsive to the triggered random access procedure for requesting the on-demand system information (title & fig. 4 #206B, gNB sends to UE the RAR (RA response) indication, & the UE receives RAR at the transceiver RX (fig. 6 #26) then propagate to its application executed at processor(s) 18 & memory 20).
Ou also describes random access procedure steps (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 13 & 22, regarding each RA procedure communication steps sent from network node to UE, it involves UE layer 2 404 comprising MAC layer forwarding/indicating the packet/message to the next higher layer 3 (RRC) layer (fig. 4 & para. 45-46) for SI (system information) on demand, para. 385 & 392).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layer to pass indication to RRC layer as in Ou.
The motivation for combining the teachings is that this will meet the rapid rise in demand for communicating large amounts of data to and from mobile communication devices in 5G while meeting the 3GPP standard (Ou, para. 3-4).
Regarding claims 12 and 16, Peisa describes a base station/method performed by a base station operating in a wireless communication system, the method comprising:
[at least one transceiver; at least one processor; and at least one computer memory operably connected to the at least one processor and storing instructions that, based on being executed by the at least one processor, perform operations] (fig. 8):
broadcasting minimum system information periodically  (fig. 3 step 100 & para. 61, gNB broadcasted minimum sysinfo to UE periodically as a loopback process)
receiving, from a wireless device, a random access preamble as a first part of a random access procedure which is triggered by the wireless device for requesting on-demand system information (fig. 3 step 114 & para. 67, UE request gNB for on-demand system information using random access procedure).
transmitting, to the wireless device, a random access response in response to the random access preamble access preamble as a second part of the random access procedure (fig. 3 S830 & para. 67, gNB transmits response to UE as second step/part to the random access procedure request);
wherein the random access procedure is considered completed based on the random access response (fig. 8 para. 121, receiving RAR serves as the last/final step in procuring the on-demand SI)
Peisa describes fails to further explicitly describe:
wherein an indication is provided, the indication being responsive to the triggered random access procedure for requesting the on-demand system information (title & fig. 4 #206B, gNB sends to UE the RAR (RA response) indication, & the UE receives RAR at the transceiver RX (fig. 6 #26) then propagate to its application executed at processor(s) 18 & memory 20).
Ou also describes random access procedure steps (title), further describing:
wherein an indication is provided by a medium access control (MAC) layer of the wireless device to a radio resource control (RRC) layer of the wireless device, the indication being responsive to the triggered random access (RA) procedure for requesting the on-demand system information (fig. 13 & 22, regarding each RA procedure communication steps sent from network node to UE, it involves UE layer 2 404 comprising MAC layer forwarding/indicating the packet/message to the next higher layer 3 (RRC) layer (fig. 4 & para. 45-46) for SI (system information) on demand, para. 385 & 392).
 It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE using RA procedure for requesting on-demand system information in Peisa to use MAC layer to pass indication to RRC layer as in Ou.
The motivation for combining the teachings is that this will meet the rapid rise in demand for communicating large amounts of data to and from mobile communication devices in 5G while meeting the 3GPP standard (Ou, para. 3-4).
Regarding claims 13 and 17, Peisa describes:
transmitting, to the wireless device, the on-demand system information based on the random access response (para. 11, system information provided by BS is sent on a physical RACH).
Regarding claims 14 and 18, Peisa describes:
transmitting, to the wireless device, a random access channel (RACH) configuration (fig. 8 & para. 61, after UE receives RA information (configuration), it transmits the RA preamble).
Regarding claims 15 and 19, Peisa describes:
wherein the random access preamble is received after transmitting the RACH configuration (fig. 8 & para. 67, when on-demand sysinfo is received in step 116, current random access procedure of step 106 ends & process returns to the wait for next round of reception of minimum sysinfo in step 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ishii (US 2020/0344674) describing on-demand SI between wireless terminal & access node comprising terminal RRC control (fig. 2 & 5), Wei (US 2020/0245231) describing gNB providing minimum system info to UE which prompts for SI request & receiving a RA response (RAR) (fig. 2), Iishi (US 2019/0215858) describing update for on-demand SI comprising different RRC states (fig. 10), Kubota (US2016/0234736) or Kubota (US 2019/0124568) each describing method for on-demand SI (fig. 4) with MAC layer & RRC protocol layer (para. 94), Tsai (US 2018/0279378) describing on-demand SI request thru RA procedure (title), Lee (US 2012/0269122) describing eNB sending SIB to UE + UE sends RA preamble + reply via RAR (fig. 3), Vutukuri (US 2018/0279129) and (US 2018/0124601) each describing requesting system information process (fig. 14-16), He (US 2019/0223082) describing the request message sent by the UE by using a radio resource control message; or receiving, by the network side device, the request message sent by the UE by using a MAC control element (fig. 2 & para. 36), Ji (US 2018/0343631) describing acquiring on-demand SI (title) + the MAC layer may also use HARQ to provide retransmission wherein RRC protocol layer may provide establishment, and Schmidt (EP 3301978) describing transmission of SI messages on demand (fig. 1),
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469